Appeal from a judgment of the Niagara County Court (Sara S. Farkas, J.), rendered July 16, 2014. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously modified as a matter of discretion in the interest of justice and on the law, the sentence is vacated, and the matter is remitted to Niagara County Court for further proceedings in accordance with the same memorandum as in People v Thomas ([appeal No. 1] 140 AD3d 1615 [2016]).
Present— Whalen, P.J., Peradotto, Lindley, DeJoseph and NeMoyer, JJ.